Per Curiam.
This is an appeal from a judgment entered after trial by the court. By the assignments of error the sufficiency of the findings of fact to sustain the conclusion of law is questioned.
The court definitely finds a sale and. delivery of certain property by plaintiff to defendant, at an agreed price, an amount paid on the purchase price, and the balance unpaid and due. This clearly sustains the conclusion that the plaintiff is entitled to judgment for such balance. Counsel for appellant, in his brief, discusses at length the evidence and the facts claimed to be established thereby. No motion was made for additional findings. The assignment that the court erred in the following finding: “I further find all other facts alleged in the pleadings and not admitted thereby not proved” — does not bring before this court for consideration the sufficiency of the evidence to sustain the finding made of the balance due plaintiff.
Judgment affirmed.